DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the first gas is different from the second gas”.  The term “different” in claim 6 is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes “different” can be defined a type of gas, a difference in flow rate, and other variables which are not defined by the current specification.  Examiner notes that if “different” refers to a different type of gas, examiner suggests amendment of claim 6 to recite “wherein the source of the first gas is different than the source of the second gas”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1,5,19 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Proulx(2005/0282269).
	Proulx teaches a bioreactor(para 0016) configured to contain a volume of liquid comprising a collapsible bag(bag 2 in figure 1) able to contain the volume of liquid , a first sparger(gas diffusion device 20 in figure 1, diffusion device as 1 of 5 shown in the figure), and a second sparger (gas diffusion device 20 in figure 1, diffusion device as 2 of 5 shown in the figure).
	Prolux further teaches wherein the collapsible bag has a volume of at least 2 liters(para 0039 noting a few liters to 2000 liters or more).   Prolux further teaches wherein the first sparger and the second sparger are connected to a bottom of the collapsible bag.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3,4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proulx(2005/0282269).
	Proulx teaches all of the limitations of claim 3 but is silent as to wherein the vessel comprises greater than 10 spargers , each connected to the collapsible bag.  Proulx teaches 5 spargers, each connected to the collapsible bag, however a value of 10 spargers is noted to not have criticality to the function of the claimed bioreactor, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide greater than 10 spargers in order to provide 10 spargers to input air into the collapsible bag.  Examiner also notes MPEP 2144.04 section VI noting in re Harza, wherein a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
	Proulx teaches all of the limitations of claim 4 but is silent as to wherein the vessel comprises greater than 20 spargers , each connected to the collapsible bag.  Proulx teaches 5 spargers, each connected to the collapsible bag, however a value of 20 spargers is noted to not have criticality to the function of the claimed bioreactor, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide greater than 20 spargers in order to provide 20 spargers to input air into the collapsible bag.  Examiner also notes MPEP 2144.04 section VI noting in re Harza, wherein a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

	Claims 6-13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proulx(2005/0282269) taken together with Frisch(2005/0077239).
	Proulx teaches all of the limitations of claim 6 but is silent as to wherein at least a portion of the first sparger is dimensioned to be connected to a source of a first gas; wherein at least a portion of the sparger is dimensioned to be connected to a source of a second gas; and wherein the first gas is different than the second gas.  Frisch teaches a bioreactor in figure 2 including a first sparger(feed line 210 and lift tube 200; noting the feed line 210 propels airflow from a reduced aperture outlet into the lift tube, creating a sparging action as noted by bubbles shown in figure 2 ) dimensioned to be connected to a source of a first gas, a second sparger(air sparger 120) connected to a source of a second gas. It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a source of first gas connected to a first sparger of Proulx and provide a source of second gas connected to a second sparger of Proulx, in place of a single gas line of Proulx, in order to provide for ability to selectively apply gas flow to each respective sparger(20) of Proulx.  Examiner notes the first gas is different from the second gas based on flow rate, wherein Frisch teaches valved control of gas flow into first sparger 200, at a different flow rate than gas flow into second sparger 120.
	Proulx taken together with Frisch further teaches wherein the first sparger and/or the second sparger are in fluid communication with a source of N2, O2, CO2, NH3, and/or air.
Proulx taken together with Frisch is silent as to wherein the first sparger is in fluid communication with a source of gas comprising air and the second sparger is in fluid communication with a source of gas comprising air supplemented with O2 and/or N2 Examiner respectfully submits Frisch teaches ability to connect to different gas sources, and with the availability of different gas types, it would have been obvious to someone of ordinary skill in the art at the time of the invention to connect the respective spargers of Proulx to air and a second source of gas comprising air supplemented with O2 and/or N2 in order to provide selective sparging of predetermined gas sources.  
Proulx taken together with Frisch further teaches wherein the first sparger has a first aperture size(larger diameter bubbles, para 0022 of Frisch) and wherein the second sparger has a second aperture size that is different from the first aperture size(smaller diameter cavities created at air sparger 120; para 0022). Proulx taken together with Frisch further teaches wherein the first aperture size is larger than the second aperture size.  Proulx taken together with Frisch further teaches wherein the first aperture size is between 0.1 mm and 10mm(noting para 0024 of Frisch stating coarse bubbles with average diameter of 2-5mm.  Proulx taken together with Frisch further teaches wherein the first aperture size is between 100 microns and 10mm(noting para 0024 of Frisch stating coarse bubbles with average diameter of 2-5mm.  Proulx taken together with Frisch further teaches wherein the first aperture size is between 500 microns and 3 mm. 
Proulx taken together with Frisch further teaches wherein the second aperture size is between 0.1 microns and 200 microns, noting para 0024 of Frisch stating fine bubbles preferably about 1 mm or less.  Proulx taken together with Frisch further teaches wherein the second aperture size is between 0.1 microns and 100 microns, noting para 0024 of Frisch stating fine bubbles preferably about 1 mm or less.  Proulx taken together with Frisch further teaches wherein the second aperture size is between 0.1 microns and 50 microns, noting para 0024 of Frisch stating fine bubbles preferably about 1 mm or less.  Proulx taken together with Frisch further teaches wherein the second aperture size is between 100 microns and 200 microns, noting para 0024 of Frisch stating fine bubbles preferably about 1 mm or less.  

Claims 2 and 6-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proulx(2005/0282269) taken together with European Patent Application(EP0829534A2).
Proulx teaches all of the limitations of claim 2 but is silent as to a control system operatively associated with the first and second spargers and configured to operate the first and second spargers independently of each other.  European Patent Application  teaches a fermentation column(1,20) including a first sparger(2,22) dimensioned to be connected to a source of a first gas, a second sparger(6,25) dimensioned to be connected to a source of a second gas, wherein the first gas moves at a first superficial velocity that is greater than a second gas, wherein control elements associated with the first and second sparger operate the first and second spargers independently.  It would have been obvious to someone of ordinary skill in the art to provide a control system operatively associated with the first and second spargers of Proulx in order to provide for independent control of each sparger in place of a single gas line of Proulx.
Proulx teaches all of the limitations of claim 6 but is silent as to wherein at least a portion of the first sparger is dimensioned to be connected to a source of a first gas; wherein at least a portion of the sparger is dimensioned to be connected to a source of a second gas; and wherein the first gas is different than the second gas.  European Patent Application in figures 1-4 teaches a fermentation column(1,20) including a first sparger(2,22) dimensioned to be connected to a source of a first gas, a second sparger(6,25) dimensioned to be connected to a source of a second gas, wherein the first gas is different from the second gas.  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a source of first gas connected to a first sparger of Proulx and provide a source of second gas connected to a second sparger of Proulx, in place of a single gas line of Proulx, in order to provide for ability to selectively apply gas flow to each respective sparger(20) of Proulx.
Proulx taken together with European Patent Application further teaches wherein the first sparger and/or second sparger are in fluid communication with a source of N2, O2, CO2, NH3, and /or air.   Proulx taken together with European Patent Application further teaches wherein the first sparger is in fluid communication with a source of a gas comprising air and the second sparger is in fluid communication with a source of a gas comprising air supplemented with with O2 and/or N2(column 4 lines 45-48 of European Patent Application).  Proulx taken together with European Patent Application further teaches wherein the first sparger has a first aperture size, and wherein the second sparger has a second aperture size that is different from the first aperture size(noting column 5 lines 5-10 of European Patent Application stating a second set of bubbles 7 which are generally smaller in diameter, and larger in surface area to volume ratio, than are first bubbles).  Proulx taken together with European Patent Application further teaches wherein the first aperture size is larger than the second aperture size.
Proulx taken together with European Patent Application teaches all of the limitations of claims 11-14 but is silent as to wherein the first aperture size is between 0.1mm and 10mm.  Examiner notes European Patent Application provides for a microporous sparger to provide gas into a fermentation column, wherein microporous spargers have standard aperture sizes between 0.1mm and 10mm.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a first aperture size of a first sparger of Proulx taken together with European Patent Application to be within 0.1mm and 10mm in order to provide a first grouping of bubbles projected from a sparger having a first aperture size between 0.1 mm and 10mm.
Proulx taken together with European Patent Application teaches all of the limitations of claims 15-18 but is silent as to wherein the second aperture size is between 0.1 microns and 200 microns.  Examiner notes European Patent Application provides for a microporous sparger to provide gas into a fermentation column, wherein microporous spargers have standard aperture sizes between 0.1 microns and 200 microns.  Examiner also notes second bubbles in European Patent Application are taught to be smaller in diameter than first bubbles, therefore any second sparger would require a second aperture size smaller than a first aperture size of 0.1mm and 10mm.  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a second sparger having a second aperture size between 0.1 microns and 200 microns to provide a second grouping of bubbles projected from a sparger having a second aperture size between 0.1 microns and 200 microns.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

December 12, 2022